Fish, C. J.
The petition fails to show that the North Augusta Hotel Company has an equitable cause for enjoining the suit of Wood against the North Augusta Land Company as principal, and Miller, Jackson, and Hankinson as sureties, pending in the city court of Richmond county, and to have a certain contract of release executed by the Hotel Company and the Land Company to Wood canceled, and to have an accounting and other equitable relief. Accordingly, the court did not err in dismissing the petition on general demurrer.

Judgment affirmed.


All the Justices concur.

Pierce Brothers, for plaintiff.
Barrett & Hull, for defendant.